DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
The applicant’s claim for benefit of U.S. Provisional Patent Application No. 62/293,794 file February 11th, 2016 has been received and acknowledged. 

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brennan Carmody on 03/04/2021.
Please cancel claims 1-5. 

Allowable Subject Matter
Claims 12-13, 15-19, 21-26, and 28 are allowed. 
The following is an examiner’s statement of reasons for allowance. The instant claims are directed toward an additive manufacturing method comprising attaching a support structure to a substrate, the support structure comprising a pre-formed an reusable portion. The method includes attaching the pre-formed and reusable portion to the substrate with at least one clamp in the case 
The closest prior art on record includes the following:
Myerberg (U.S. 2017/0173692)
Myerberg teaches an additive manufacturing apparatus and method (paragraphs [0005]-[0008]). Myerberg teaches attaching a support structure to a substrate (Figure 1, #113 - support structure, #114 - substrate; paragraph [0108]). Myerberg teaches applying metal powder (paragraph [0040]) to the substrate, the metal powder being supported by the support structure while maintaining contact between the metal powder and the substrate (paragraph [0108]; Figure 1, #112 - metal powder, #113 - support structure, #114 - substrate). With respect to the limitation of applying a first material as a slurry, paste, or gel to a substrate and a reusable portion and then solidifying the applied first material to fully form a support structure comprising a pre-formed and reusable portion and a solidified first material, Myerberg teaches the following. Myerberg teaches an embedment wherein multiple nozzles are provided, one nozzle being used for deposing a build material (e.g., metal powder) and one nozzle being used for a first material (i.e., support structure) (paragraph [0108]). Myerberg teaches applying the first material and solidifying the applied first material to form a support structure (paragraph [0108]). With respect to the limitation of the first as a slurry, paste, or gel the examiner notes the following. Myerberg teaches the support structure being fabricated via a fused filament fabrication process (paragraph [0052]). One of ordinary skill in the art would readily appreciate and understand that fused filament fabrication is a process in which material is heated and extruded from a print head in the form of a paste or gel.
However, Myerberg does not teach fusing the applied metal powder to a substrate to create a unitary part comprising the applied metal powder and the substrate. Furthermore, Myerberg does not teach a support structure comprising a pre-formed or reusable portion attached to a substrate with at least one clamp as recited within Claim 12, or with at least one snap-on mechanism as recited within Claim 28. 
The references used within the most recent rejection include: Das (U.S. 2014/0163717), Rasche (DE-102014224176-A1), Scott (U.S. Patent No. 8,994,592), Cooper (U.S. Patent No. 6,375,880), Page (U.S. 2015/0266235), Kamel (U.S. 2015/0300179), Karpas (U.S. 2015/0157822), Crucible Design Ltd. (“Design Guidelines for Direct Metal Laser Sintering (DMLS).” Crucible Design Ltd., 1 July 2015), and Pinshape 3D Printing Blog (“Design for 3D Printing: Easy Snap-Fit Parts with Maker Club” Pinshape 3D Printing Blog, Tutorials, Contests & Downloads, 02 Feb. 2016).  
However, none of these references alone, or in combination teach the entirely of Claims 12, and/or 28 nor provide a rationale for why one of ordinary skill would otherwise arrive to the claimed method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295.  The examiner can normally be reached on M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN L HECKMAN/Examiner, Art Unit 1735                                                                                                                                                                                                        

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735